Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
30, 2007







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 30, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00658-CV
____________
 
IN RE KIRBY SCRANTON,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
August 8, 2007, relator Kirby Scranton filed a mandamus petition in this court,
seeking an order compelling respondents, the Honorable Lisa Millard, presiding
judge of the 310th District Court of Harris County, and Associate Judge Conrad
Moren, to vacate temporary orders issued in the underlying custody dispute.[1]   





Relator
has failed to establish that he is entitled to the mandamus relief requested.  See
Tex. R. App. P. 52.3(j), 52.7; see also Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992) (orig. proceeding).  Accordingly, we deny relator=s petition for writ of mandamus.    
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed August
30, 2007.
Panel consists of Chief Justice Hedges, Justices
Hudson and Frost.




[1]See Tex. Gov=t Code Ann. '
22.221 (Vernon 2004).